DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The Amendment filed Dec. 22, 2020 has been entered. Claims 1-6 and 8-21 are pending. Claim 1 has been amended. Claim 7 has been canceled. Claims 13-17 are withdrawn as being directed towards a non-elected process. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 8-10, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Vries et al. (WO 2013/095131 A1; June 27, 2013).
Regarding claim 1, Vries discloses an aqueous composition comprising water, whey protein and gum Arabic (page 3-page 4, page 5 lines 13-33, page 8 lines 30 – page 9 line 10, page 9 lines 20-30).

Vries further teaches that gum Arabic is in an amount from 0.5 to 5 wt% (page 3-page 4, page 5 lines 13-33, page 8 lines 30 – page 9 line 10, page 9 lines 20-30), thus overlapping the claimed range of at least 2.0% by weight.
Vries teaches that the pH of the aqueous composition is from 6 to 9 (page 9, lines 5-10), thus falling within the claimed range of 5 to 9. 
With respect to the weight ratio GA/WP between gum Arabic and whey protein, Vries teaches overlapping ranges of each component as described above. Converting the amounts of each component to a weight ratio, Vries discloses that the GA/WP ratio can be from 0.07 to 0.71 (using 0.5 and 5% GA and 7% WP), therefore overlapping the claimed range of higher than 0.25 and lower than 1.0.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Vries further discloses that the whey protein is dissolved in a solvent (e.g. water), and therefore the whey protein is at least partially solubilized (e.g. dissolved) in water (page 5 line 10-30).
Regarding claim 5, Vries discloses that the protein can be whey protein and is in an amount of at least 7 wt% (page 3-page 4, page 5 line 13 – page 6 line 5, page 8 lines 30 – page 9 line 10, page 9 lines 20-30), thus overlapping the claimed range of at least 10.0% by weight. In the case where the claimed ranges “overlap or lie inside prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 6, Vries teaches that the pH of the aqueous composition is from 6 to 9 (page 9, lines 5-10), thus overlapping the claimed range of 6.5 to 7.5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 8 and 19, Vries further teaches that the viscosity of the aqueous composition is from 1 to 100 mPa.s at a shear rate of 100 s-1 at 25 C (page 9 lines 10-15), while the instant claims require a viscosity of lower than 1500 mPa.s or 1000 mPa.s at a shear rate of 64 s-1 at 10C. 
It is well within the ordinary skill in the art to vary the viscosity of the aqueous composition depending on the amount of water and other ingredients within the composition as the type and amounts of ingredients are known to affect the consistency of a composition. Adding a higher amount of water will result in a less viscous composition and therefore it is obvious to one of ordinary skill in the art to vary the amount and type of ingredients to result in a desired viscosity. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 9 and 20, Vries discloses the composition as described above, but fails to specifically teach the gel strength of the composition. 
However, Vries discloses using the same ingredients as claimed in similar amounts as claimed (e.g. water, whey protein and gum Arabic), and therefore the composition of Vries would necessarily have a similar gel strength as claimed absent a showing otherwise.
Further, it is well known in the art that the gel strength is dependent upon the amount and types of ingredients within the composition and therefore it is obvious to one of ordinary skill in the art to vary the amount of each ingredient to result in a composition having a desired gel strength. 
Regarding claim 10, Vries does not disclose the aqueous composition comprising sugar, and therefore the composition as taught by Vires meets the claimed limitation of at most 8% by weight sugar (which includes 0).
Regarding claim 12, Vries further teaches that the whey protein can be whey protein isolate (See Examples).
Regarding claim 18, Vries discloses that the protein can be whey protein and is in an amount of at least 7 wt% (page 3-page 4, page 5 line 13 – page 6 line 5, page 8 lines 30 – page 9 line 10, page 9 lines 20-30), thus overlapping the claimed range of at least 14.0% by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over De Vries et al. (WO 2013/095131 A1; June 27, 2013) as applied to claim 1 above, and further in view of Bodor et al. (US Patent No. 4,587,131; May 6, 1986).
Regarding claim 2, Vries discloses the aqueous composition as described above, but fails to teach the composition further comprising native starch. 
Bodor discloses an emulsion that further comprises native starch as the addition of starch increases the viscosity of the aqueous phase in order to stabilize the aqueous phase (col 1 lines 40-50, See Examples).
As both Vries and Bodor are directed towards aqueous dispersions, it would have been obvious to one of ordinary skill in the art to add native starch to the aqueous composition of Vries in order to predictably increase the viscosity and stabilize the composition based upon what is taught by Bodor. 
Regarding claim 3, Bodor further teaches that the native starch is present in an amount of at least 1% (Abstract, col 2 lines 10-15), thus overlapping the claimed range of 0.1 to 1.0%. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As Bodor discloses that such amount is suitable to stabilizing an aqueous dispersion, it would have been obvious to one of ordinary skill in the art to include the native starch in the composition of Vries in a similar amount as taught by Bodor. Such amount would predictably stabilize the aqueous dispersion of Vries. 

	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over De Vries et al. (WO 2013/095131 A1; June 27, 2013) as applied to claim 1 above, and further in view of Babiker et al. (Effects of gum Arabic ingestion on body mass index and body fat percentage in healthy adult females: two-arm randomized, placebo controlled, double-blind trial, Nutr J. 2012l 11:111, Dec. 15, 2012, Retrieved from Internet URL: < https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3570285/>).
Regarding claim 4, Vries discloses that the aqueous composition comprises gum Arabic as described above, but fails to specifically teach that the gum Arabic is Acacia Senegal gum as claimed. 
Babiker teach that gum Arabic can be derived from exudates of Acacia Senegal and can be used as an emulsifier thickening agent and flavor stabilizer (Introduction). 
As Babiker discloses that gum Arabic is a form of Acacia Senegal gum, it would have been obvious to have the gum Arabic of Vries be Acacia Senegal gum as taught by Babiker as it merely the same type of gum and would predictably function as an emulsifier, thickening agent, and/or stabilizer in the aqueous composition of Vries. 


Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over De Vries et al. (WO 2013/095131 A1; June 27, 2013) as applied to claim 1 above, and further in view of Yun et al. (US 2014/0178556 A1; June 26, 2014).
Regarding claims 11 and 21, Vries discloses the aqueous composition as described above, but fails to teach the composition further a calcium complexing agent, such as trisodium phosphate. 

As both Vries and Yun are directed towards aqueous dispersions, or emulsions, it would have been obvious to one of ordinary skill in the art to add trisodium phosphate to the aqueous composition of Vries. Doing so would yield the predictable result of effectively emulsifying the composition of Vries by providing a suitable emulsifying salt. 

Response to Arguments

Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant’s arguments start on page 7. Applicant argues on pages 7-8 that the paragraph the examiner relies upon in Vries to teach the whey protein being at least partially solubilized in water is directed towards the preparation of aggregated protein particles, before addition of gum Arabic. Applicant states that Vries forms a solvent-in-oil emulsion in which the protein is solubilized/dispersed in the solvent in order to form aggregated protein particles. 
This is not found persuasive as applicant’s arguments are directed towards the method of forming and not the actual composition itself. Vries clearly teaches that the whey protein is dissolved in water. Vries discloses method step (a) on page 4 that involves providing a solution or dispersion of protein in a solvent. As stated above, Vries teaches that the protein is whey protein and the solvent is water. On page 5, Vries teaches that the protein is dissolved in the water to provide a solution of protein. Therefore, Vries clearly teaches a composition comprising whey protein being at least 
Applicant further argues on pages 8-9 that whey protein at high concentrations are known to gel upon heat treatment. Applicant states that Vries stabilizes a composition comprising a high content of protein by aggregating the protein while the instant invention stabilizes the composition by adding gum Arabic. 
This is not found persuasive for the same reasons as stated above. Vries discloses an aqueous composition comprising the same components, water, whey protein, and gum Arabic, in similar ranges as claimed. The claims are directed towards a product and not a method. The claims do not exclude the formation of aggregate particles. 
The claims only require water, whey protein and gum Arabic. Vries discloses a composition comprising such components. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, the fact that applicant uses gum Arabic to stabilize the composition is not patentable as they claims are directed towards a product and Vries further teaches a product comprising both whey protein and gum Arabic in similar amounts as claimed. 
Applicant further argues on pages 9-10 that the GA/WP ratio of at least 0.25 prevents such gelation. Applicant presents Table 1 on page 11 to show that a GA/WP ratio of at least 0.25 prevents gelling and provides a superior and unexpected product. 
This is not found persuasive as no criticality has been demonstrated. Applicant has not presented data covering the breadth of the claimed ranges to show that the claimed ranges are critical. Applicant claims a broad range of GA/WP of at least 0.25 and lower than 1.00, but has only presented data for a ratio of 0.28 and 0.56. Applicant has not provided data covering the entire range, all the way up to 1.00 and further right outside 1.00 to establish criticality for the GA/WP ratio. 
Further, applicant has not compared the closest prior art, which is Vries to show that the claimed product is different and unexpected over Vries. Vries teaches an overlapping GA/WP ratio to what is claimed. Vries teaches overlapping ranges of whey protein and gum Arabic as described above. Converting the amounts of each component to a weight ratio, Vries discloses that the GA/WP ratio can be from 0.07 to 0.71 (using 0.5 and 5% GA and 7% WP), therefore overlapping the claimed range of higher than 0.25 and lower than 1.0. Therefore, Vries clearly teaches that it is known in the art to provide a composition having a GA/WP ratio as claimed.
A showing of criticality and unexpected results compared the closest prior art to the instant invention and further shows that the claimed ranges are critical by providing data covering the breadth of the claimed range and right outside the claimed range. 
Vries clearly teaches a composition comprising water, whey protein, and gum Arabic and therefore the instant invention is obvious over the prior art. 
For the reasons stated above, applicant’s arguments are not found convincing and the 103 rejection is maintained. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE A COX/Examiner, Art Unit 1791